IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1826
                            Filed September 23, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TIMOTHY FRED LEACHMAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Scott D. Rosenberg,

Judge.



      Defendant appeals his conviction of first-degree burglary. CONVICTION

AFFIRMED; SENTENCE AFFIRMED IN PART, VACATED IN PART, AND

REMANDED.




      Martha J. Lucey, State Appellate Defender, and Bradley M. Bender,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Kyle Hanson, Assistant Attorney

General, and Frank A. Troncoso, Law Student, for appellee.



      Considered by Vaitheswaran, P.J., Ahlers, J., and Danilson, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                         2


DANILSON, Senior Judge.

       Timothy Leachman appeals his conviction for first-degree burglary. The

charge of first-degree burglary did not violate the speedy indictment rule.

Leachman did not show he received ineffective assistance based on defense

counsel’s failure to raise a due process claim. There is substantial evidence in the

record to support Leachman’s conviction and his conviction is not contrary to the

weight of the evidence. We affirm Leachman’s conviction. We vacate the portion

of the sentencing order relating to restitution and remand for a redetermination of

restitution.

       I.      Background Facts & Proceedings

       Leachman and Chaquanna White were previously in a romantic relationship

and are the parents of two children. In early April 2017, Leachman struck White,

causing her to need stitches on her face. White ended her relationship with

Leachman and asked him to return the keys to her apartment.1 White and her

children lived in the apartment with Dorothy Chapman and Chapman’s children.

       On the evening of April 25 and into the early morning hours of April 26,

White, Chapman, White’s brother, and Chapman’s oldest daughter’s boyfriend

were in the apartment drinking alcohol and smoking marijuana. As Armond was

leaving, he became ill and vomited near the door to the apartment building. The

door to the apartment was left open, while White and Chapman propped open the

security door to the building to enable them to clean up the vomit.



1 White asked the Des Moines Police Department to issue a no-trespassing order
to keep Leachman away from her apartment but the record does not show
Leachman received notice of the no-trespassing order.
                                           3


       Without saying anything, Leachman walked in the open security door, past

White and Chapman, and into the apartment. He struck the daughter’s boyfriend,

who then ran out the door. White and Chapman went into the apartment, asking

Leachman what he was doing there. The daughter’s boyfriend returned and struck

Leachman in the head with a hatchet. White stated Leachman became very angry

and he began to beat her. White could not remember the events after Leachman

first struck her.

       Chapman called White’s mother, Anjanetta Head, and asked her to call the

police. In the background, Head could hear Chapman saying, “get off of her,” and

“get out,” as well as White saying, “stop.” Head called the police and drove over

to the apartment. At about the same time, Head’s brother, Malcolm Carr, went to

the apartment. He testified he heard Chapman screaming, asking Leachman to

get out.

       When police officers arrived, Leachman answered the door to the apartment

while holding the hatchet. He was removed from the scene. Officers found White,

who was barely conscious. She had a fractured jaw and bruises.

       On June 1, 2017, Leachman was charged with kidnapping in the second

degree and other charges in the case number FECR305230. A jury trial was

commenced in November 2017 but a mistrial was declared.

       On February 13, 2018, the State filed a motion to amend the trial information

by removing the charge of second-degree kidnapping and instead charging

Leachman with first-degree burglary.        The State asserted that after taking a

deposition on the first day of the trial that ended by a mistrial for unrelated reasons,

it realized the evidence more closely matched a charge of burglary rather than
                                          4


kidnapping.   Leachman resisted the motion, asserting burglary was a wholly

different charge. The motion was denied by the district court.2

      On May 25, 2018, the State filed a new trial information (case number

FECR316947) based on the incident on April 26, 2017, charging Leachman with

first-degree burglary, in violation of Iowa Code sections 713.1 and 713.3 (2017).

Leachman filed a motion to dismiss, claiming the State had violated the speedy

indictment rule found in Iowa Rule of Criminal Procedure 2.33(2)(a). The court

denied the motion to dismiss, noting Leachman had previously claimed burglary

was a wholly different charge but was now claiming it was the same offense for

purposes of the speedy indictment rule.

      The case proceeded to trial and, on August 21, 2018, a jury found

Leachman guilty of first-degree burglary. The district court denied Leachman’s

motion for judgment of acquittal and motion for new trial.         Leachman was

sentenced to twenty-five years in prison. He now appeals.

      II.     Speedy Indictment

      Rule 2.33(2)(a) provides:

      When an adult is arrested for the commission of a public
      offense . . . and an indictment is not found against the defendant
      within [forty-five] days, the court must order the prosecution to be
      dismissed, unless good cause to the contrary is shown or the
      defendant waives the defendant’s right thereto.

      A.      Leachman contends the trial information filed on May 25, 2018,

violated the rule for speedy indictments. We review speedy indictment issues for

the correction of errors of law. State v. Williams, 895 N.W.2d 856, 863 (Iowa 2017).


2 On May 19, Leachman pled guilty to false imprisonment, domestic abuse assault
causing injury, and first-degree harassment in FECR305230.
                                           5


       The forty-five day period in rule 2.33(2)(a) “applies only to the ‘public

offense’ for which the defendant was arrested, rather than to all offenses arising

from the same incident or episode.” State v. Sunclades, 305 N.W.2d 491, 494

(Iowa 1981), overruled on other grounds by Williams, 895 N.W.2d at 860. It is

limited to the offense for which the defendant was arrested and all lesser-included

offenses of that offense. Id. For purposes of the speedy indictment rule, an “arrest

is completed by taking the person before a magistrate for an initial appearance.”

Williams, 895 N.W.2d at 867.

       The speedy indictment rule does not extend to “any new charges brought

more than forty-five days after an arrest for a different offense, even though the

new charges arose from the same incident.” Id. at 863; accord State v. Bartlett,

No. 17-1170, 2018 WL 3301830, at *3 (Iowa Ct. App. July 5, 2018). The prosecutor

may “bring a separate indictment charging a different criminal offense any time

within the statute-of-limitations period.” State v. Penn-Kennedy, 862 N.W.2d 384,

389 (Iowa 2015), overruled on other grounds by Williams, 895 N.W.2d at 863. The

speedy indictment rule “does not impinge on the power of the prosecutor to select

the crime to be prosecuted.” Id. at 390.

       The charge of first-degree burglary was a different offense, although it arose

from the same incident as other charges brought against Leachman.3 Leachman

argued as much in his resistance to the State’s motion to amend the trial


3 Leachman asks for a new rule concerning additional charges arising from the
same incident under the speedy indictment rule. The supreme court has set forth
the applicable rules for considering speedy indictment issues and we do not have
authority to change those rules. See State v. Beck, 854 N.W.2d 56, 64 (Iowa Ct.
App. 2014) (“We are not at liberty to overrule controlling supreme court
precedent.”).
                                           6


information in FECR305230, when he stated, “Burglary is a wholly new or different

offense within the meaning of Iowa Rule of Criminal Procedure 2.4(8), and the

State should not be allowed to amend the trial information to add this charge.” The

charge of burglary contains the elements of entering, breaking into, or remaining

in an occupied structure, see Iowa Code § 713.1, which are not present in the

offenses for which Leachman was originally charged. Furthermore, Leachman

was not taken before a magistrate for an initial appearance on a charge of burglary,

and thus, the forty-five day period was not triggered. See Williams, 895 N.W.2d at

867.

       We affirm the district court’s decision denying Leachman’s motion to

dismiss on speedy indictment grounds.

       B.     Leachman also claims there was an intentional pre-indictment delay

and this implicated his right to due process. The due process issue was not raised

in Leachman’s motion to dismiss. Nor was it raised in his motion for new trial. This

issue has not been preserved for our review. See Meier v. Senecaut, 641 N.W.2d
532, 537 (Iowa 2002).

       In the alternative, Leachman asserts he received ineffective assistance

because defense counsel did not raise this issue before the district court. “We

review claims of ineffective assistance of counsel do novo.” State v. Coleman, 907
N.W.2d 124, 134 (Iowa 2018). “Ineffective-assistance claims ‘require a showing

by a preponderance of the evidence both that counsel failed an essential duty and

that the failure resulted in prejudice.’” Id. at 141 (citation omitted).

       A defendant’s due process rights are implicated “if the government delays

filing charges to intentionally ‘gain [a] tactical advantage over the accused.’” State
                                         7

v. Trompeter, 555 N.W.2d 468, 470 (Iowa 1996) (alteration in original) (citation

omitted). “To prove a pre-accusatorial delay violated due process, the defendant

must show: (1) the delay was unreasonable; and (2) the defendant’s defense was

thereby prejudiced.” Id. A defendant has the “heavy burden” of establishing both

elements by a preponderance of the evidence. State v. Brown, 656 N.W.2d 355,

363 (Iowa 2003).

       The court may first look whether actual prejudice has been established, and

“[i]f prejudice is not established, our inquiry ends.” State v. Edwards, 571 N.W.2d
497, 501 (Iowa Ct. App. 1997). “To establish actual prejudice, a defendant must

show loss of evidence or testimony has meaningfully impaired his ability to present

a defense.” Brown, 656 N.W.2d at 363 (quoting Edwards, 571 N.W.2d at 501).

“Generalized claims of prejudice, such as ‘loss of memory, loss of witnesses, or

loss of evidence’ do not constitute actual prejudice.” Id. (quoting Edwards, 571

N.W.2d at 501).

       Leachman has not even raised a claim of actual prejudice arising from the

filing of the trial information on May 25, 2018, charging him with first-degree

burglary. Because he has not established actual prejudice, our inquiry ends. See

Edwards, 571 N.W.2d at 501. We conclude Leachman has not shown he received

ineffective assistance of counsel.

       III.   Evidentiary Support

       A.     Leachman claims there is not sufficient evidence in the record that

he did not have authority to enter the apartment or that he remained there after his

right, license, or privilege had expired to support his conviction for first-degree

burglary.
                                          8


       On sufficiency-of-the-evidence claims, our review is for the correction of

errors of law. State v. Folkers, 941 N.W.2d 337, 338 (Iowa 2020). “The district

court’s findings of guilt are binding on appeal if supported by substantial evidence.

Evidence is substantial if it would convince a rational trier of fact the defendant is

guilty beyond a reasonable doubt.” Id. (citations omitted).

       “Iowa’s burglary statute has two essential elements: (1) the defendant’s

unlawful presence in or breaking of an occupied structure; and (2) the defendant’s

intent to commit a felony, assault, or theft in the structure.” State v. Walker, 600
N.W.2d 606, 608 (Iowa 1999) (citing Iowa Code § 713.1). “A defendant’s presence

is unlawful under the statute if (1) the defendant enters without any ‘right, license

or privilege to do so,’ or (2) the defendant remains in the structure after the

defendant’s ‘right, license or privilege to be there has expired.’” Id. (quoting Iowa

Code § 713.1)

       Head testified that while she was on the phone with Chapman she heard

Chapman yelling “get off of her,” and “get out.” Carr testified that while he was

outside the apartment he heard Chapman screaming, “asking Timothy to leave,

get out, and stuff like that.” We determine there is substantial evidence in the

record to show Leachman was asked to leave the apartment and that he remained

there after his “right, license or privilege to be there ha[d] expired.” See Iowa Code

§ 713.1. Furthermore, “the victim need not expressly revoke his or her consent to

the defendant’s presence; it is sufficient that the victim’s actions give the defendant

reason to know that such consent has been withdrawn.”4 Walker, 600 N.W.2d at


4 Leachman asks for a reexamination of this holding in Walker, 600 N.W.2d at
608. As noted above, the Iowa Court of Appeals is “not at liberty to overrule
                                         9


609. Head testified she heard White screaming, “stop.” Even if Leachman initially

had consent to enter the apartment, his actions and White’s response were

sufficient to show White revoked her consent. Moreover, White had previously

asked Leachman to return her keys to the apartment and a reasonable person

would expect they no longer had authority to just walk into the apartment.

       We conclude there is sufficient evidence to support Leachman’s conviction

for first-degree burglary.

       B.     Leachman also claims the district court should have granted his

motion for new trial because his conviction was contrary to the weight of the

evidence. A court has broad discretion when ruling on a motion for new trial and

we will reverse only when there has been an abuse of that discretion. State v.

Reeves, 670 N.W.2d 199, 202 (Iowa 2003). A new trial may be granted when a

conviction is contrary to the weight of the evidence. State v. Ellis, 578 N.W.2d 655,

659 (Iowa 1998). Our review is “limited to a review of the exercise of discretion by

the trial court, not of the underlying question of whether the verdict is against the

weight of the evidence.” Reeves, 670 N.W.2d at 203.

       We conclude the district court did not abuse its discretion in denying the

motion for new trial.

       IV.    Restitution

       Leachman asserts the district court improperly ordered him to pay court

costs although the amount of those costs was not known at the time of the

sentencing hearing. The written sentencing order stated, “Court costs are taxed


controlling supreme court precedent.” Beck, 854 N.W.2d at 64. Therefore, we do
not consider this issue.
                                             10


to Defendant.” No amount for court costs was given in the order. “Until the court

issues the final restitution order, the court is not required to consider the offender’s

reasonable ability to pay.” State v. Albright, 925 N.W.2d 144, 160–61 (Iowa 2019).

“Restitution orders entered by the court prior to the final order are not appealable

as final orders or enforceable against the offender.” Id. at 161.

         We recently stated:

         Because the court’s determination of Kuuttila’s ability to pay court-
         appointed attorney fees was premature, we were poised to vacate
         the restitution portion of the sentencing order and remand to the
         district court to enter a restitution order consistent with Albright. See
925 N.W.2d at 162–63. On June 25, 2020, our governor approved
         legislative amendments to Iowa Code chapter 910 (2020), which
         went into effect immediately. See 2020 Iowa Acts ch. 1074, § 64.
         On July 7, 2020, our supreme court entered a supervisory order
         establishing rules and procedures to implement the Division XIII.
         See generally Iowa Supreme Ct. Supervisory Order, In the Matter of
         Interim Procedures Governing Ability to Pay Determinations and
         Conversion of Restitution Orders (July 7, 2020). We have not had
         the benefit of briefing and argument by the parties concerning the
         impact of the new legislation and supervisory order on the restitution
         issues Kuuttila raises. We think it best to vacate the restitution order
         and remand the matter to the trial court to consider Kuuttila’s claims
         of error in the restitution award in light of Albright, the new legislation,
         and the supreme court’s July 7 order.

State v. Kuuttila, No. 19-0283, 2020 WL 4814076, at *2 (Iowa Ct. App. Aug. 19,

2020).

         We determine the disposition in Kuuttila should be followed in this case. We

vacate the restitution portion of the sentencing order and remand to the district

court to consider Leachman’s claims “in light of Albright, the new legislation, and

the supreme court’s July 7 order.” See id.
                                         11


       V.     Conclusion

       We affirm Leachman’s conviction of first-degree burglary. We vacate the

restitution portion of his sentence and remand to the district court on this issue.

       CONVICTION AFFIRMED; SENTENCE AFFIRMED IN PART, VACATED

IN PART, AND REMANDED.